DISSENTING OPINION
Donlon, Judge:
I do not concur. This is a case of clerical error. The facts are, in general, similar to the facts considered by this court in Gilson Bros. v. United States, 61 Treas. Dec. 1496, Abstract 19225. There, we sustained the plaintiff’s claim for refund and directed judgment accordingly.
The official papers show that the merchandise was appraised, as entered. To be sure, the importer’s added entry sheet, containing agreed items to bring the entry to market value, included a clerical error in the unit of quantity, stating pounds instead of kilos. However, as in the Gilson case, the extended entry was correct, that is, based on kilos. When the papers reached the collector’s office, he returned them to the appraiser with a red-ink notation that the unit of quantity was in pounds and not in kilos, as invoiced, to which the appraiser replied that the correct appraised value was, as invoiced, in kilos.
Nevertheless, the collector proceeded to liquidate the entry on his own valuation, contrary to the appraiser’s appraisement and advices, and this liquidation value is in excess of the entered value.
Both under the law, as it was at the date of entry, and the clear-cut mandate of the Customs Simplification Act of 1953, now effective, this court has authority to order refund of the excess duty that is based upon this clerical error. Indeed, the Congress has, on several occasions, emphasized its impatience with the customs maze and its desire that customs procedures should be simplified. Nowhere is this congressional intention more explicitly indicated than in the powers granted to correct the inequities that derive from clerical errors. This is such a case. Judgment should be for plaintiff.